Rost, J.,

delivered the opinion of the court.
Ferraud, fils, intervened in this case, as he alleged, for the protection of his rights, and obtained an injunction to prevent the sale of some property of the defendant, seized under two mortgages, executed by the said defendant to the . plaintiff. The affidavit made by the intervenor, is in these words: “ The above petitioner makes oath that the material facts in the foregoing petition set forth, are true.”
*89That affidavit is indefinite and uncertain, and not such as the law requires. The facts which the intervenor deems immaterial, are not sworn to; but the court may differ in opinion with him, and consider those facts as material in his 1 # behalf. An indictment for perjury could not be maintained upon such, an affidavit, for want of certainty as to the facts sworn to.
This case is not to be distinguished from those of Hebert vs. Joly and others, 5 Louisiana Reports, 50, and Ricard’s heirs vs. Hiriart and others, idem, 244, in which the injunction was dissolved.
The interest allowed by the parish court necessarily follows the dissolving of the injunction, and the damages assessed appear to us reasonable.
It is, therefore, ordered, adjudged and decreed, that the judgment of the parish court be affirmed, with costs.